Citation Nr: 0509903	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran was certified as having had active World War II 
service.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, The Republic of 
the Philippines.



FINDINGS OF FACT

1.  Adequate evidence is of record for a resolution of the 
current appellate issue.

2.  A claim for VA benefits was not pending at the time of 
the veteran's death in July 2003. 



CONCLUSION OF LAW

Accrued benefits are not warranted.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that she is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit her claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.  

There may be additional evidence available.  However, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  

Further development and further expending of VA's resources 
are not warranted.  Any "error" (of which there is none) to 
the appellant resulting from this Board decision does not 
affect the merits of her claim or her substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 
(2004).


Pertinent Factual and Adjudicative Background

The veteran's initial claim for service connection for 
pulmonary tuberculosis (PTB) and nonservice-connected pension 
was denied by the RO in February 1968; no appeal was taken 
therefrom.

In 1996, the veteran filed a claim for any benefits due him 
as a former POW.

After a VA examination, in a rating action in October 1998, 
the RO granted service connection for ischemic heart disease, 
diagnosed as arteriosclerotic heart disease, and assigned an 
evaluation of 30 percent disabling from March 7, 1996; and 
granted service connection for duodenal bulb ulcer disease, 
hookworm disease and malnutrition, with an evaluation of 10 
percent effective March 7, 1996.  The effective date was the 
date the veteran had filed his claims.  He filed no appeal 
therefrom.

In documents filed by the veteran in 1997, he clarified his 
dependent's status. 

The veteran died on July [redacted], 2003.

The appellant submitted the veteran's death certificate in 
July 2003 in association with her claims for burial and 
accrued benefits.  The documents were received on July 16, 
2003.

The appellant is shown on the veteran's death certificate and 
in the application forms as his daughter.

The veteran's death certificate indicated that his death was 
due to hypovolemic shock secondary to massive upper 
gastrointestinal bleeding with antecedent cause of bleeding 
peptic ulcer.  

Also of record were clinical reports for his care at and 
immediately prior to his death.

In rating action by the RO in September 2003, service 
connection was granted for the cause of the veteran's death 
on the basis that his service-connected ulcer had contributed 
to his death.  

The appellant was informed of this grant as well as the 
denial of accrued benefits.  She was also informed that the 
denial of her claim for accrued benefits was based on the 
fact that no money was owed by VA to the veteran at the time 
of his death.  She was also informed in the SOC that he had 
been paid for benefits owed for his disabilities through June 
30, 2003; and benefits were not due for any part of a month 
in which the veteran died, i.e., July 2003.

Criteria


Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. 3.1000(a).

The law applicable to the current claim provides in this 
regard that although the veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claim is derivative of the 
veteran's claim and the appellant takes the veteran's claim 
as it stood on the date of his death, but only within the 
limits otherwise established by law.  It has been repeatedly 
held by the appellate courts that among these limits, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. 
West, 146 F.3d 1296 (Fed. Cir. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant and the firm which has provided written 
statements on her behalf (but is not shown as her formal or 
official representative for VA purposes) have argued that the 
denial of accrued benefits is somehow a refutation of the 
veteran's rights enshrined in American legislation for 
veterans, and that if a veteran is unable to claim his 
benefits, she should be entitled to do so.  

It is unclear exactly what benefit she feels she is entitled 
to other than that she perceives the denial of such a benefit 
to be antagonism towards and/or lack of appreciation for the 
service and associated rights of the veteran.  Nothing could 
be farther from the fact.

The denied of accrued benefits is in no way a denigration of 
the honorable service provided by the veteran.  In fact, his 
former POW status was clearly recognized in the grants of 
service connection for various disabilities in 1996, at the 
time of his claim therefor.  And more significant perhaps 
from her perspective, service connection has been granted for 
the cause of his death due to the contribution by one of 
those disabilities, namely his peptic ulcer, to his death.

As will be noted from a review of the regulations cited 
above, accrued benefits are payable only under certain 
circumstances.  The primary condition for such payment is 
that there be a claim pending at the time of death, and that 
monies are due to veteran.

In this case, there was no such claim pending.  This does not 
in any way relate to her other claims, made subsequent to his 
death, relating to burial benefits or for service connection 
for the cause of his death, which have incidentally been 
granted. 

In this instance, where the law is the deciding factor and 
the issue relates to basic entitlement, there is no doubt 
raised and thus to be resolved in her favor.  See Sabonis and 
Gilbert, op. cit.



ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


